MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Feb 06 2020, 7:22 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Amy D. Griner                                            Curtis T. Hill, Jr.
Mishawaka, Indiana                                       Attorney General of Indiana

                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

K.M.,                                                    February 6, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-1340
        v.                                               Appeal from the St. Joseph Probate
                                                         Court
State of Indiana,                                        The Honorable Jason Cichowicz,
Appellee-Petitioner.                                     Judge
                                                         The Honorable Graham Polando,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         71J01-1711-JD-396




Bradford, Chief Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JV-1340| February 6, 2020                 Page 1 of 5
                                          Case Summary
[1]   In October of 2017, K.M. committed what would be Level 4 felony burglary if

      committed by an adult. In April of 2019, after multiple less-restrictive

      placements were unsuccessful, the juvenile court placed K.M. in the Indiana

      Department of Correction (“DOC”). K.M. contends that the juvenile court

      abused its discretion by placing him in the DOC. We affirm.



                            Facts and Procedural History
[2]   On October 30, 2017, a South Bend resident witnessed three males, one being

      K.M., attempting to kick in the doors of a neighboring residence. After

      receiving a dispatch, police arrived at the residence and found the back door

      forcibly opened and a window broken. The residence was ransacked, with

      multiple items of the homeowner’s property strewn outside the residence. On

      November 13, 2017, the State filed a delinquency petition against K.M.,

      alleging that he had committed what would be Level 4 felony burglary if

      committed by an adult. At the initial hearing, K.M. admitted to the burglary,

      and the juvenile court placed him on strict probation with sixty days to be

      served on home detention.


[3]   In May of 2018, the juvenile court ordered that K.M. be placed at Lakeside

      Academy, a residential-program facility, after he tested positive for marijuana

      twice and left home without permission twice. In October of 2018, K.M. left

      Lakeside Academy without permission, but upon his return, was given a second


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1340| February 6, 2020   Page 2 of 5
      opportunity to complete the program. In December of 2018, the juvenile court

      placed K.M. at Rite of Passage DePaul Academy (“Rite of Passage”), after

      K.M. falsely reported that he was being assaulted at Lakeside Academy. On

      April 26, 2019, the juvenile court ordered that K.M. be placed in the DOC after

      he refused to participate in the residential program at Rite of Passage.


[4]   On May 21, 2019, K.M. requested the appointment of counsel in order to

      initiate an appeal of the juvenile court’s order modifying his placement. On

      May 30, 2019, K.M., through counsel, moved for permission to file a belated

      appeal pursuant to Indiana Post-Conviction Rule 2, which motion was denied

      by the juvenile court. On June 6, 2019, K.M. again moved for permission to file

      a belated appeal pursuant to Indiana Trial Rule 60, which motion was denied

      by the juvenile court.



                                 Discussion and Decision
[5]   At the outset, we choose to address K.M.’s claim on the merits despite the fact

      that he has not been permitted to file a belated notice of appeal, generally a

      prerequisite to pursuing an appeal in this court.1 Proceeding to those merits,

      K.M. contends that the juvenile court abused its discretion by placing him in

      the DOC.




      1
       Indiana Appellate Rule 1 provides that “The Court may, upon the motion of a party or the Court’s own
      motion, permit deviation from these Rules.”

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1340| February 6, 2020               Page 3 of 5
              The specific disposition of a delinquent is within the juvenile
              court’s discretion, to be guided by the following considerations:
              the safety of the community, the best interests of the child, the
              least restrictive alternative, family autonomy and life, freedom of
              the child, and the freedom and participation of the parent,
              guardian, or custodian. We reverse only for an abuse of
              discretion, namely a decision that is clearly against the logic and
              effect of the facts and circumstances before the court, or the
              reasonable, probable, and actual deductions to be drawn
              therefrom.


      K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006) (internal citations and quotations

      omitted).


[6]   Many placements less restrictive than the DOC have been tried, but none have

      caused K.M. to reform himself. K.M. has been placed on strict probation, home

      detention, and in two different residential placements, all to no avail. While on

      home detention and at Lakeside Academy, K.M. left the placements without

      permission. K.M. also falsely claimed to have been assaulted while at Lakeside

      Academy. While residing at Rite of Passage, K.M. made clear that he had no

      intentions of taking the program seriously stating, “I am tired of this place, can

      I just go home already, this place is soft. I’d rather go to county, and pay a bond

      and bail out.” Appellant’s App. Vol. II p. 217. Moreover, both the probation

      department and the staff at Rite of Passage believe that K.M.’s continuous

      failure to cooperate with probation services and disregard for the guidelines set

      forth by the residential programs warrants correctional placement. Given the

      numerous, less-restrictive placement opportunities and K.M.’s failure to abide

      by the guidelines of those placements, we agree that the more structured

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1340| February 6, 2020   Page 4 of 5
      environment of the DOC is warranted. K.M. has failed to establish that the

      juvenile court abused its discretion.


[7]   The judgment of the juvenile court is affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1340| February 6, 2020   Page 5 of 5